             Case 7:19-cv-06107-CS Document 5 Filed 08/07/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK



 GREGORY MARONEY, individually and on
 behalf of all others similarly situated,

                              Plaintiff,         Civil Action No.: 19-cv-06107-CS

        v.

 BPI SPORTS LLC,

                              Defendants.


             NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Gregory Maroney

hereby dismisses without prejudice all claims against Defendant BPI Sports LLC.



 Dated: New York, New York                            /s/ Philip L. Fraietta______
        August 7, 2019                                  Philip L. Fraietta

                                                BURSOR & FISHER, P.A.

                                                Joseph I. Marchese
                                                Philip L. Fraietta
                                                Andrew J. Obergfell
                                                888 Seventh Avenue
                                                New York, NY 10019
                                                Telephone: (646) 837-7150
                                                Facsimile: (212) 989-9163
                                                Email: jmarchese@bursor.com
                                                        pfraietta@bursor.com
                                                        aobergfell@bursor.com

                                                Attorneys for Plaintiff
